     Case 4:17-cv-02667 Document 36 Filed on 12/07/18 in TXSD Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ALGETERNAL TECHNOLOGIES, LLC,        §
MILTON HUGHES MORRIS, AND KATON      §
MORRIS                               §
                                     §
v.                                   §
                                     §
DAVID RAMJOHN, BRUCE DOPSLAUF,       §             CIVIL ACTION NO. 4:17-CV-02667
BK COOK FAMILY, LP,                  §
BRIAN COOK, ARTHUR DAY, M.D.,        §             JURY DEMANDED
W.A. SANFORD, 5X5, SBS HOLDINGS, LP, §
HOCHBURG HOLDINGS, LP,               §
DONALD MEINERS,                      §
ANNA KATHERINE SCHMIDT               §
AND ROB EISSLER                      §




 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT


       The plaintiffs’ “Motion to Enforce Settlement Agreement” should be denied because:


          1. The motion was filed after the Court’s plenary power to enforce the settlement
             expired; and

          2. The motion is frivolous, misrepresents the status of the parties’ settlement, and
             violates the plaintiffs’ mediation obligations under the parties’ settlement
             agreement.

   1. The Court’s jurisdiction to enforce the parties’ settlement agreement expired on June
      29, 2018.

       A federal court does not automatically retain jurisdiction to hear a motion to enforce a

settlement agreement in a case it has previously dismissed. See Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 380-82 (1994). The touchstone of whether the district court retains

jurisdiction post-dismissal to enforce the terms of a settlement agreement is whether it is


DEFENDANTS’ RESPONSE TO
PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT                                PAGE 1 OF 5
      Case 4:17-cv-02667 Document 36 Filed on 12/07/18 in TXSD Page 2 of 6



possible to infer such an intention from its dismissal order. SmallBizPros, Inc. v. MacDonald,

618 F.3d 458, 464 (5th Cir. 2010) (holding in order to retain jurisdiction to enforce parties'

settlement agreement district court's dismissal order "must expressly retain jurisdiction or must

otherwise embody the terms of the agreement within the dismissal order so that any violation

of the terms would also be a violation of the court's order.").

       Here, the Court entered an Order of Dismissal on January 25, 2018, retaining

jurisdiction to enforce the parties’ settlement agreement so long as an appropriate motion was

made within ninety days of the order. The Court subsequently granted two motions to extend

and retain jurisdiction to enforce the settlement agreement for time periods expressly

prescribed in those orders. In the Court’s latest order extending jurisdiction in this matter, dated

May 29, 2018, the Court “retain[ed] jurisdiction to enforce the settlement agreement in its

discretion upon an appropriate motion made within thirty (30) days of [the May 29th] Order.”

See the Court’s May 29, 2018 Order on Motion to Extend.

       No additional extensions of jurisdiction have been granted since that date. As a result,

the Court’s jurisdiction to hear a motion to enforce expired on June 29, 2018, thirty days after

the Court’s last extension. The plaintiffs’ pending motion should therefore be denied.

   2. The motion is frivolous, misrepresents the status of the parties’ settlement, and violates
      the plaintiffs’ mediation obligations.

       On June 25, 2018, the Court entered an order on defendants’ “Motion to Enforce the

Settlement Agreement and Compel Execution of the Settlement Documents.” Pursuant to the

Court’s order, plaintiffs Milton and Katon Morris were required to sign and return three

documents to the defendants: (1) the parties’ Mutual Release and Settlement Agreement, (2)



DEFENDANTS’ RESPONSE TO
PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT                                     PAGE 2 OF 5
      Case 4:17-cv-02667 Document 36 Filed on 12/07/18 in TXSD Page 3 of 6



the Consulting Agreement by and between AlgEternal Technologies, LLC and Milton H.

Morris, and (3) the AlgEternal Technologies, LLC Company Agreement. Plaintiffs returned

executed signature pages of the three documents. 1

        Since that time, the plaintiffs have made no contact with the defendants or their

counsel—that includes the plaintiffs’ failure to confer prior to filing their motion, as is required

by the Court’s Procedures. 2 At this juncture, the parties have executed all documents necessary

to fully and finally resolve the case filed in this Court. There is nothing left for this Court to

decide. The Court should deny the plaintiffs’ motion to enforce for the following reasons:

            • Despite Plaintiffs claim in their motion that “Defendants have signed nothing,”
              the parties have fully executed each of the three documents required by the
              Court’s June 25, 2018 order. Those fully-executed documents are filed under
              seal in connection with this response as Exhibits A, B, and C, respectively.

            • The parties’ Mutual Release and Settlement Agreement contains a mediation
              requirement whereby the parties agreed to first submit any dispute regarding
              “the interpretation and/or performance of this Settlement Agreement or any of
              its provisions” to the mediator that facilitated the settlement. See Exhibit A,
              para. 8.1. Plaintiffs have failed to do so.

            • In the event the plaintiffs believe the defendants breached obligations owed
              under any of the executed agreements, the plaintiffs’ are entitled to file a claim
              for breach of contract. A motion to enforce in this situation is improper and a
              waste of judicial resources.



1
  In spite of the Court’s order that the plaintiffs sign and return the three documents as attached to the
defendants’ May 11, 2018 motion to enforce the settlement agreement and compel execution of the
settlement documents, the plaintiffs nevertheless attempted to make changes to the consulting agreement
of Milton H. Morris prior to executing. Given the Court’s order to execute the agreement as drafted, the
defendant’s rejected the plaintiff’s proposed changes and incorporated the executed signature page into
the agreement the Court ordered to be executed. If the plaintiffs now claim the consulting was never
executed, it is plaintiff Milton Morris that has violated the Court’s order by failing to sign the agreement
as drafted and as ordered by the Court.
2
  If plaintiffs’ complaint is that the defendants have not provided copies of the fully-executed documents,
the proper step would have been to simply ask for copies, not file a motion in court.

DEFENDANTS’ RESPONSE TO
PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT                                             PAGE 3 OF 5
     Case 4:17-cv-02667 Document 36 Filed on 12/07/18 in TXSD Page 4 of 6



                                           Attorneys’ Fees
       The defendants are entitled to recover attorneys’ fees and costs pursuant to Paragraph

8.1 of the parties’ Mutual Release and Settlement Agreement as a result of the plaintiffs’ failure

to submit this dispute to mediation prior to seeking the Court’s involvement. Because plaintiffs

failed to honor their obligation to pursue mediation prior to filing their motion, the defendants

were forced to incur attorneys’ fees in connection with filing this response.

       The defendants respectfully request the Court deny the plaintiffs’ motion and grant the

defendants’ request for recovery of attorneys’ fees and costs.

                                             Respectfully submitted,


                                             BOYARMILLER

                                             By: /s/ Chris Hanslik
                                                Chris Hanslik
                                                State Bar No. 00793895
                                                Federal ID No. 19249
                                                chanslik@boyarmiller.com
                                                2925 Richmond Ave, 14th Floor
                                                Houston, Texas 77098
                                                Telephone: (713) 850-7766
                                                Facsimile: (713) 552-1758

                              ATTORNEY-IN-CHARGE FOR DEFENDANTS DAVID
                              RAMJOHN, et al.




DEFENDANTS’ RESPONSE TO
PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT                                   PAGE 4 OF 5
     Case 4:17-cv-02667 Document 36 Filed on 12/07/18 in TXSD Page 5 of 6



OF COUNSEL:

Andrew Pearce
State Bar No. 24060400
Federal ID No. 919001
apearce@boyarmiller.com
Craig Lauchner
State Bar No. 24102066
Federal ID No. 3016907
clauchner@boyarmiller.com
BOYARMILLER
2925 Richmond Ave. 14th Floor
Houston, Texas 77098
Telephone: (713) 850-7263
Facsimile: (713) 552-1758




                               CERTIFICATE OF SERVICE

       I certify that on this 7th day of December, 2018, I electronically filed the foregoing
pleading with the Clerk of Court by using the CM/ECF system which will send a notice of
electronic filing to all counsel of record.


                                                   /s/ Chris Hanslik




DEFENDANTS’ RESPONSE TO
PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT                                 PAGE 5 OF 5
    Case 4:17-cv-02667 Document 36 Filed on 12/07/18 in TXSD Page 6 of 6




                       EXHIBITS A - C
                  FILED UNDER SEAL




DEFENDANTS’ RESPONSE TO
PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT                PAGE 6 OF 5
